DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al. (United States Patent Application Publication 2018/0167575).
Regarding claim 1, Watanabe discloses a control device for controlling an imaging condition of a sensor having one or more pixels, the control device comprising: an event detection unit for detecting an event indicating that a luminance signal changes in excess of a predetermined threshold value in the one or more pixels, and for outputting an event detection signal (figure 3B exhibits an event detection unit comprising amplifiers 524 and 525 and AER circuit 526 which detects luminance change events as disclosed at paragraphs 76-78); a counter for counting a number of the events detected by the event detection unit (figure 2 exhibits reading address control unit 100 which counts the number of events as a magnitude of distribution as disclosed at paragraph 133); and a control unit for controlling the imaging condition of the sensor, based on the number of the events (figure 2 exhibits reading 
Regarding claim 2, Watanabe discloses everything claimed as applied above (see claim 1), in addition, Watanabe discloses wherein the predetermined threshold value includes a plurality of different threshold values determined for a magnitude of a luminance (figure 3B exhibits wherein there is both a negative and a positive threshold for a given magnitude of luminance change as disclosed at paragraph 77), and when the luminance signal passes through any one of the plurality of threshold values, the event detection unit emits an event pulse (figure 3B exhibits wherein an event is detected when the signal passes through either threshold value as disclosed at paragraph 78).
Regarding claim 8, Watanabe discloses everything claimed as applied above (see claim 1), in addition, Watanabe discloses wherein when the event detection unit detects an event during an exposure period by the sensor, the control unit re-controls the imaging condition, and causes the sensor to continue exposure (figure 9 exhibits a process in which when an event is detected that causes the magnitude of distribution to exceed the threshold then the corresponding portion of the sensor is read out and the sensor continues exposure for any remaining areas as disclosed at paragraph 138).

Regarding claim 9, Watanabe discloses a sensor comprising: one or more pixels (figure 2 exhibits pixels 50 as disclosed at paragraph 46); and the control device according to Claim 1 (see claim 1).
Regarding claim 10, Watanabe discloses everything claimed as applied above (see claim 9), in addition, Watanabe discloses wherein the one or more pixels include an event detection element for detecting the event, and a light receiving element for capturing an image (figure 16 exhibits pixel 55 wherein the pixels include photodiode PD12a which is used for event detection and photodiode PD12b which is used for image detection because both photodiodes are used for event detection and image capturing as disclosed at paragraph 241).
Regarding claim 11, Watanabe discloses everything claimed as applied above (see claim 9), in addition, Watanabe discloses a first substrate provided with the one or more pixels; and
another substrate stacked on the first substrate, wherein at least one of the event detection unit and the control unit is provided on another substrate, in correspondence to a block consisting of the one or more pixels (figure 1 exhibits first and second substrates wherein a pixel is provided on the first substrate and the reading circuit is formed on the second substrate as disclosed at paragraph 66).
Claim 13, a method, corresponds to and is analyzed the same as the device of claim 1.
Regarding claim 15, Watanabe discloses everything claimed as applied above (see claim 13), in addition, Watanabe discloses causing the sensor to start exposure after controlling the imaging condition; and re-controlling the imaging condition while continuing the exposure by the sensor when the event is detected during an exposure period by the sensor (figure 9 exhibits a process in which when an event is detected that causes the magnitude of distribution to exceed the threshold then the corresponding portion of the sensor is read out and the sensor continues exposure for any remaining areas as disclosed at paragraph 138).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Berner et al. (United States Patent Application Publication 2018/0189959), hereinafter referenced as Berner.
Regarding claim 3, Watanabe discloses everything claimed as applied above (see claim 2), however, Watanabe fails to disclose wherein when the luminance signal passes through any one of the plurality of threshold values and increases or decreases, the event detection unit emits an event pulse for increasing or decreasing a pulse count, in accordance with the increase or decrease of the luminance signal.
Berner is a similar or analogous system to the claimed invention as evidenced Berner teaches an event based sensor wherein the motivation of improving detection by conserving power and providing an improved motion detection reaction time would have prompted a predictable variation of Watanabe by applying Berner’s known principal of emitting a pulse for counting an ON event and emitting a different pulse for counting an OFF event (paragraph 109 teaches controlling an event rate based on a difference between increasing light events and decreasing light events).
In view of the motivations such as improving detection by conserving power and providing an improved motion detection reaction time one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Watanabe.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Niwa (United States Patent Application Publication 2020/0351455).
Regarding claim 4, Watanabe discloses everything claimed as applied above (see claim 2), however, Watanabe fails to disclose wherein at least two of differences of the plurality of threshold values have different absolute values.
Niwa is a similar or analogous system to the claimed invention as evidenced Niwa teaches an event detection sensor wherein the motivation of improving event detection accuracy by controlling event sensitivity would have prompted a predictable variation of Watanabe by applying Niwa’s known principal of using multiple upper and lower thresholds with different absolute values (figures 8 and 9 exhibit using different thresholds with different absolute values of differences as disclosed at paragraphs 75-78).
In view of the motivations such as improving event detection accuracy by controlling event sensitivity one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Watanabe.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Kobayashi (United States Patent Application Publication 2014/0132785).
Regarding claim 5, Watanabe discloses everything claimed as applied above (see claim 1), however, Watanabe fails to disclose wherein the imaging condition includes at least one of an ADC resolution, an exposure time, and a gain of an amplifier of the sensor.
Kobayashi is a similar or analogous system to the claimed invention as evidenced Kobayashi teaches an imaging device wherein the motivation of avoiding degradation of the S/N ratio at a stationary portion to thereby to prevent a blurred state of a moving image pickup object would have prompted a predictable variation of Watanabe by applying Kobayashi’s known principal of reducing the exposure time in areas where motion is detected (figure 7 exhibits wherein the exposure time of an area in which motion events are detected is reduced as disclosed at paragraph 47).
In view of the motivations such as avoiding degradation of the S/N ratio at a stationary portion to thereby to prevent a blurred state of a moving image pickup object one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Watanabe.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Wakabayashi (United States Patent Application Publication 2017/0171482).
Regarding claim 12, Watanabe discloses everything claimed as applied above (see claim 1), in addition, Watanabe discloses a first substrate provided with the one or more pixels; and
a second substrate stacked on the first substrate and provided with the event detection unit and the control unit (figure 1 exhibits first and second substrates wherein a pixel is provided on the first substrate and the reading circuit which performs the function of the event detection unit and the control unit is formed on the second substrate as disclosed at paragraph 66).  However, Watanabe fails to disclose a third substrate stacked on the second substrate and provided with a data holding unit for holding captured data of the sensor.
Wakabayashi is a similar or analogous system to the claimed invention as evidenced Wakabayashi teaches a multiple substrate image sensor wherein the motivation of increasing readout speed while adapting to a case where it is difficult to realize well isolation of an analog circuit such as DRAM would have prompted a predictable variation of Watanabe by applying Wakabayashi’s known principal of providing a third lower substrate which includes a data holding unit for holding captured data of the sensor (figure 18 exhibits a third substrate 60 which includes a memory unit as disclosed at paragraph 203).
In view of the motivations such as increasing readout speed while adapting to a case where it is difficult to realize well isolation of an analog circuit such as DRAM one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Watanabe.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe.
Regarding claim 16, Watanabe discloses detecting an event where a luminance signal changes in excess of a predetermined threshold value in the one or more pixels (figure 3B exhibits an event detection unit comprising amplifiers 524 and 525 and AER circuit 526 which detects luminance change events as disclosed at paragraphs 76-78); counting a number of the events figure 2 exhibits reading address control unit 100 which counts the number of events as a magnitude of distribution as disclosed at paragraph 133); and controlling the imaging condition of the sensor, based on the number of the events (figure 2 exhibits reading address control unit 100 which controls an imaging area to be read out based on the number of events exceeding a threshold as disclosed at paragraph 136).  However, Watanabe fails to disclose storing on a non-transitory computer readable storage medium having stored thereon a program, the program causing a computer to perform the above operations.
However, Official Notice (MPEP 2144.03)  is taken that both the concepts and advantages of controlling a camera from a non-transitory computer readable storage medium having stored thereon a program, the program causing a computer to perform operations is well known and expected in the art.  Before the effective filing date of the claimed invention, It would have been obvious to a person having ordinary skill in the art to have included controlling the process taught by Watanabe by a non-transitory computer readable storage medium having stored thereon a program, the program causing a computer to perform operations, for doing so would allow for the control of the camera to easily be updated if the process must be changed by providing the process as a computer program as opposed to executing the process through specific hardware units.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to because the prior art of record fails to teach or suggest wherein the control unit controls the imaging condition, based on a luminance value output from the sensor, in response to 20previous detection of the events, and an event pulse output from the event detection unit, through new detection of the events, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Watanabe discloses the device of claim 1, however, Watanabe teaches setting an imaging condition based on detected motion events and does not rely on prior luminance values.  Therefore, Watanabe fails to teach or suggest “wherein the control unit controls the imaging condition, based on a luminance value output from the sensor, in response to 20previous detection of the events, and an event pulse output from the event detection unit, through new detection of the events” as currently claimed.
Claim 7 is objected to because the prior art of record fails to teach or suggest wherein when the event detection unit detects an event during an exposure period by the sensor, the control unit re-controls the imaging condition, resets accumulation of charges in the one or more pixels, and causes the sensor to restart exposure, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record Watanabe teaches the device of claim 1, however, Watanabe fails to teach or suggest “wherein when the event detection unit detects an event during an exposure period by the sensor, the control unit re-controls the imaging condition, resets accumulation of charges in the one or more pixels, and causes the sensor to restart exposure” as currently claimed.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niwa et al. (United States Patent Application Publication 2020/0358977) teaches an event detection unit.
Iinuma (United States Patent Application Publication 2019/0268532) teaches a method of calculating luminance based on an integral change of pixel values.
Kim et al. (United States Patent Application Publication 2014/0374572) teaches detecting events based on luminance changes.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696